Martin, J.,

delivered the opinion of the court.
This is a petitory action in which the defendant cited in his vendor as warrantor. There was judgment against the plaintiffs, and they appealed.
The appellant is bound to cite in 'the appeal, all the parties before whom, contradictorily in the inferior court, the jutlg-mentwas obtained, ■which is appealed from.
So, the plaintiff who appeals, is bound to cite both the defendant and his war-rantor, before the appeal can be heard. Further time will be giver, to cite in all the parties.
The defendant comes into court, and prays that the appeal be dismissed on the ground that his warrantor is not made a party to the appeal.
The plaintiffs’ counsel contends, that he has nothing to discuss with the defendant’s warrantor; that if the defendant deems it his interest that the warrantor be a party to the appeal, he ought to make him so by citation or notice.
We think that every parly who seeks redress at our hands, in this court, and asks the reversal or modification of a judgment, is bound to bring in all the parties, contradictorily with whom, such judgment was rendered in the court below.
In a petitory action, the party called in warranty has the same (or very nearly the same) interest as the defendant, in a judgment against the plaintiff. The latter, therefore, when he seeks to be relieved from the effects of such a judgment, must bring into this court all the parties in the original suit, who have an interest to prevent the reversal or modification of such judgment.
In this case, however, there appears to be no necessity to dismiss the appeal. The case is a new one, and justice may be attained, otherwise than by driving the parties out of court.
It is, therefore, ordered, that the plaintiff and appellant be allowed until the first Monday of July next, to cite the warrantor in the appeal.